Citation Nr: 0009195	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The Board notes that, on several occasions from October 1998 
to May 1999, the veteran raised a claim to reopen his 
previously denied claim of entitlement to service connection 
for hypertension.  The RO denied this claim in May 1999.  The 
veteran has not initiated an appeal of the RO's denial; 
therefore, this issue is not now before the Board for 
appellate review.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a kidney disorder in January 1952.

2.  The RO notified the veteran of its decision and advised 
him of his appellate rights by letter dated January 1952, but 
the veteran did not initiate an appeal of the RO's decision.

3.  The evidence associated with the claims file subsequent 
to the RO's January 1952 denial bears directly and 
substantially upon the specific matter under consideration, 
and is neither cumulative nor redundant, but by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's January 1952 decision denying entitlement to 
service connection for a kidney disorder is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008, effective January 25, 1936, to 
December 31, 1957.

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
kidney disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
kidney disorder.  The RO initially denied this claim in 
January 1952 on the following bases: (1) the veteran's kidney 
disorder was due to a congenital condition; and (2) no 
increase in disability was shown to have resulted from the 
veteran's service.  

In denying the veteran's claim, the RO considered the 
veteran's service medical records, medical records from Good 
Samaritan Hospital dated from June to July 1951, and a VA 
examination report dated October 1951.  Collectively, this 
evidence establishes that the veteran: was hospitalized from 
May 1944 to June 1944 for right hydronephrosis due to 
constriction of the right ureter due to an aberrant vessel; 
was diagnosed by a member of the Medical Corps and three 
members of a Board of Medical Officers with mild right 
hydronephrosis, congenital type, in May and June 1944; 
underwent a right nephrectomy in June 1951; and was shown to 
have a postoperative scar on the right side in October 1951.  
The RO notified the veteran of its decision and advised him 
of his appellate rights by letter dated January 1952.

In this regard, the law grants a period of 1 year from the 
date of the notice of the result of the initial determination 
for the filing of an application for review on appeal; 
otherwise, that decision becomes final and is not subject to 
revision in the absence of new and material evidence or clear 
and unmistakable error.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936, to December 31, 1957;  See also 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(1999).  The veteran in this case did not file an application 
for review on appeal within one year of the date of the 
notice of the RO's January 1952 decision; therefore, the 
decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet. App. 209, 218-
219 (1999).  The first step is to determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet. App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's January 1952 decision includes: 
(1) congressional correspondence dated September 1967 and 
January 1973, with attached letters from the veteran to his 
representative; (2) medical records from Good Samaritan 
Hospital dated in 1951; (3) written statements of the veteran 
and his representative received or dated in February 1997, 
November 1997, September 1998, May 1999, August 1999, and 
March 2000; 
(4) VA outpatient treatment records dated from September 1996 
to February 1997; and (5) the veteran's hearing testimony 
presented in April 1999. 

The medical records noted above were either in the claims 
file when the RO issued its decision in January 1952, or they 
are essentially not pertinent to the veteran's claim.  The 
reports from Good Samaritan Hospital were already of record 
in January 1952.  The VA outpatient treatment records reflect 
treatment for disorders not related to the one at issue, and 
merely mention that the veteran had a kidney removed 40 years 
ago and was scheduled for a renal panel in January 1997.

Congressional correspondence dated January 1973 and the 
attached letter from the veteran to his representative 
discusses on-the-job-training and is therefore not pertinent 
to the veteran's claim.  All other statements of the veteran 
and his representative and the veteran's hearing testimony 
reflect a belief that the veteran is entitled to VA 
compensation for his documented in-service kidney problems.  
According to the veteran, because the VA allowed the veteran 
to serve from 1943 to 1946 while his congenital kidney 
problem worsened, it should have paid for the expenses he 
incurred in 1951, when he had his defective right kidney 
removed.  The hearing testimony reflects that although the 
veteran had right kidney pain from 1944 to 1952, he currently 
has no pain or any other kidney-related complaints.

With the exception of the Good Samaritan Hospital records, 
the evidence presented subsequent to the RO's January 1952 
denial is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that most of the evidence submitted since 
January 1952 is new.  

The Board does not, however, find that the evidence is 
material.  Although it bears directly and substantially upon 
the specific matter under consideration, by itself and in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  The new evidence bears directly and 
substantially upon the matter at issue because it addresses 
the veteran's kidney disorder.  However, because it does not 
include a medical opinion establishing either (1) that the 
veteran's documented in-service kidney disorder was due to 
other than a congenital condition; or (2) that the kidney 
disorder increased in disability during the veteran's 
service, it is not so significant that it must be considered 
to decide fairly the merits of the claim.  The only evidence 
the veteran has submitted that defeats either basis of the 
RO's January 1952 decision is his own statement indicating 
that his kidney disorder worsened in service.  The veteran's 
statement, alone, is insufficient to prove this medical 
matter, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that laypersons are not competent to offer 
medical opinions), and it does not provide a sufficient basis 
for reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Inasmuch as the veteran has not submitted new and material 
evidence, or evidence establishing either of the elements 
that were missing at the time the RO initially denied his 
claim in January 1952, his claim may not be reopened and must 
be denied.



ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a kidney disorder is 
denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

